Title: To Thomas Jefferson from Philip Turpin, 6 December 1804
From: Turpin, Philip
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Salisbury, Decr. 6th, 1804.
                  
                  I have hitherto delay’d answering your obliging favour of August 19th. till I could know of Mr. Smith in which of the new states he would prefer an appointment. I have but just receivd a letter from him, which I have taken the liberty of enclosing to you, thinking it will best explain Mr. Smith’s views and wishes on the subject.
                  I beg leave, dear sir, to express my warmest acknowledgements for your kind intentions with respect to my relation; and, at the same time, my confidence that he will not act unworthily in the office to which you may be pleas’d to appoint him.
                  My Brother Horatio desires me to present his respectful compliments to you, and to request the favour of you (if it be not too troublesome) to give him some information respecting the probable value of black lead in Europe, and the best markets for it; as he has thoughts of undertaking to work the mine in Amelia, in conjunction with the owner
                  Be pleas’d, dear Sir, to accept my affectionate assurances of esteem and respect.
                  
                     Philip Turpin 
                     
                  
               